PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On October 11, 1978, The Florida Bar filed its Petition alleging:
“1. On November 9, 1977, the Eleventh Circuit Grievance Committee ‘K’ filed its report with The Florida Bar finding probable cause in case number 11K75-9. In that report the committee found that respondent engaged in conduct which adversely reflected on his fitness to practice law in that he wilfully failed to file an income tax return for the year 1970. The committee took notice that respondent had been convicted of a criminal misdemeanor for failure to file an income tax return for the aforementioned year.
“2. On November 9, 1977, respondent, SANFORD FREED, submitted to The Florida Bar his Conditional Guilty Plea. In his plea, respondent agrees to a public reprimand by the court to be published in the Southern Reporter.
“3. By his plea, Mr. Freed admitted that he failed to file his income tax return for the year 1970, a federal misdemeanor.
“4. On March 17, 1978, the Board of Governors of The Florida Bar approved the Conditional Guilty Plea.”
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, Sanford Freed, is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts set forth above. The publication of this Opinion shall serve as the public reprimand to Respondent.
Costs in the amount of $100.00 are hereby taxed against the Respondent.
It is so ordered.
BOYD, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.
ENGLAND, C. J., dissents.